STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              August 13, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
BETTY B. JACKSON,                                                             OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 13-0549 (BOR Appeal No. 2047976)
                   (Claim No. 930010458)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

AMBULATORY FOOT SPECIALIST, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Betty B. Jackson, by Stephen P. New, her attorney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review. The West Virginia Office of Insurance
Commissioner, by Brandolyn N. Felton-Ernest, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated April 26, 2013, in
which the Board affirmed a December 13, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s August 21, 2012,
decision denying Ms. Jackson’s request for Neurontin, Flexeril, Motrin, Zantac, Lidoderm
Patches, and urine drug screening. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

                                                1
        Ms. Jackson worked as an office manager for Ambulatory Foot Specialist, Inc. On
September 4, 1992, Ms. Jackson tripped and fell down the stairs. The claims administrator held
her claim compensable for a sprain of the right shoulder, left knee, and lumbar spine. Several
years after the date of her injury, Ms. Jackson came under the care of Sai P. Gutti, M.D., who
found that she continued to have low back pain which he believed was related to the
compensable injury. On December 14, 2010, Jerry W. Scott, M.D., performed an independent
medical evaluation on Ms. Jackson. He found that her compensable conditions were
superimposed on a degenerative lumbar spine disease which had progressed since the date of her
injury. Dr. Scott found that Ms. Jackson had reached her maximum degree of medical
improvement related to her compensable shoulder, knee, and lumbar sprains. He further
determined that there was a strong causal connection between Ms. Jackson’s current complaints
and her non-compensable conditions, including scoliosis and degenerative lumbar disease. Dr.
Gutti then submitted an authorization request for Neurontin, Flexeril, Motrin, Zantac, Lidoderm
Patches, and urine drug screening. On August 21, 2012, the claims administrator denied Dr.
Gutti’s request based on Dr. Scott’s evaluation. Dr. Gutti then submitted a report in which he
diagnosed Ms. Jackson with lumbar degenerative disc disease and right S1 radiculopathy. Dr.
Gutti stated that he prescribed Neurontin for neuropathic pain, Flexeril for muscle spasm, Motrin
for inflammation, Zantac for upset stomach, and Lidoderm Patches for neuropathic pain. He
further stated that the urine drug screening was required for pain management treatment. On
December 13, 2012, the Office of Judges affirmed the claims administrator’s decision. The
Board of Review affirmed the Order of the Office of Judges on April 26, 2013, leading Ms.
Jackson to appeal.

       The Office of Judges concluded that the requested medications and treatment were for
non-compensable diagnoses and therefore, were not medically related and reasonably required to
treat Ms. Jackson’s compensable injury. The Office of Judges found that the evidence in the
record did not relate the specific requested medications to any of the compensable conditions of
the claim. The Office of Judges determined that the report of Dr. Gutti showed that the
medications were requested to treat Ms. Jackson’s sacrolillitis, lumbar degenerative disc disease,
and S1 radiculopathy, which were not compensable conditions of the claim. The Board of
Review adopted the findings of the Office of Judges and affirmed its Order.

       We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Jackson has not demonstrated that Neurontin, Flexeril, Motrin, Zantac, Lidoderm
Patches, and urine drug screening are medically related and reasonably required to treat her
compensable September 4, 1992, injury. The evaluation of Dr. Scott demonstrates that Ms.
Jackson has reached her maximum degree of medical improvement with respect to the
compensable conditions that resulted from her injury. Dr. Scott further shows that Ms. Jackson
does not need any further treatment or maintenance care in relation to her compensable injury.
The opinion of Dr. Gutti does not establish a sufficient connection between Ms. Jackson’s
current complaints and her compensable twenty-year old injury to justify authorizing the
requested medications. The evidence in the record indicates that the requested medications are
needed to treat Ms. Jackson’s degenerative and non-compensable conditions.


                                                2
        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: August 13, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                3